Citation Nr: 1628237	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  16-11 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for colon cancer.

5.  Entitlement to service connection for neuropathy.

6.  Entitlement to service connection for blood cancer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to February 1964, including service at Udorn Royal Thai Air Force Base (Udorn RTAFB) in the Kingdom of Thailand (Thailand).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of a VA RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that his disabilities are related to his exposure to herbicides while serving at the Udorn RTAFB from June 1962 to August 1962.  During his April 2016 hearing before the undersigned, the Veteran stated that during this time, he cleared land at Udorn RTAFB in preparation for the construction of barracks, and he witnessed the spraying of herbicide agents.  
	
While the RO in August 2015 issued a formal finding documenting an inability to verify the Veteran's herbicide exposure, such finding appears to be based exclusively on the Veteran's lack of service in the Republic of Vietnam (Vietnam).  Such a finding is not relevant in this case because the Veteran claims that he was exposed to herbicide agents while serving in Thailand, rather than in Vietnam.

Therefore, on remand, the AOJ, following the provisions of the VA Adjudication Manual relating to claims of Thai herbicide exposure, must make further efforts to obtain information regarding the Veteran's alleged exposure to herbicides while serving at Udorn RTAFB in 1962.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Review the Veteran's assignment and duties in Thailand in light of the Department of Defense's inventory of herbicide operations in Thailand to determine if it is at least as likely as not (50 percent or greater) that the Veteran was exposed to herbicides during his time there.  If this review does not confirm herbicide exposure, the RO should, following the current M-21 provisions, including consideration of the "Memorandum on Herbicide Use in Thailand during the Vietnam Era", send a request to the United States Army and Joint Services Records Research Center (JSRRC) requesting confirmation of the Veteran's claimed exposure to herbicides at Udorn RTAFB from June 1962 to August 1962.  

In so doing, it should be determined whether herbicides are known to have been present in Thailand between June and August 1962.
2.  Then, arrange for any further development needed, to include a VA medical opinion, if so indicated by the development ordered above.

3.  Then, review the record and readjudicate the claims.  If any claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




